DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (US 2,345,567). 
1. A connector for electrically connecting to a conductor, comprising: 
a pair of conductive terminals, each including 
a U-shaped fixing portion and 
an elastic contact arm extending from the U-shaped fixing portion; and 

a pair of pressing members, each including 
a U-shaped holding portion and 
an elastic support arm extending from the U-shaped holding portion, 
each of the pressing members is fit within the U-shaped fixing portion of the respective conductive terminal by the U-shaped holding portion, and 
at least a portion of the elastic support arm is abutted against the elastic contact arm.
2. The connector according to claim 1, further comprising 
an insulation partition member disposed between and separating the pair of conductive terminals.
3. The connector according to claim 2, further comprising 
an insulation housing into which the conductive terminals, 
the pressing members and the insulation partition member are mounted.
4. The connector according to claim 3, wherein 
the U-shaped fixing portion of each conductive terminal is fixed between the insulation housing and the insulation partition member.
5. The connector according to claim 4, wherein 
the U-shaped fixing portion of the conductive terminal is fixed between the insulation housing and the insulation partition member by means of its own elastic deformation force.
6. The connector according to claim 4, wherein 
the U-shaped holding portion of each pressing member is fit and 
fixed within the U-shaped fixing portion of the respective conductive terminal.
7. The connector according to claim 5, wherein 
the U-shaped holding portion of the pressing member is fit and fixed within the U-shaped fixing portion of the respective conductive terminal by means of its own elastic deformation force.
8. The connector according to claim 6, wherein 
the U-shaped fixing portion of the conductive terminal includes 
a first plate-shaped wall abutted against an inner wall of the insulation housing and 
a second plate-shaped wall abutted against the insulation partition member.
9. The connector according to claim 8, wherein 
the U-shaped holding portion of the pressing member includes 
a first plate-shaped side wall and 
a second plate-shaped side wall abutted against inner sides of the first wall and the second wall of the conductive terminal, respectively.
10. The connector according to claim 9, wherein 
the elastic contact arm of the conductive terminal is connected to the second wall of the U-shaped fixing portion and extends forwardly from the second wall of the U-shaped fixing portion, 
the elastic support arm of the pressing member is connected to the first wall of the U-shaped holding portion and extends forwardly from the first wall of the U-shaped holding portion.
11. The connector according to claim 1, wherein 
a free end portion of the elastic support arm contacts the elastic contact arm, 
the elastic support arm having a length less than that of the elastic contact arm, and 
the elastic contact arm extending beyond the end portion of the elastic support arm.
12. The connector according to claim 1, wherein 
the elastic contact arm is made of a first material and 
the elastic support arm is made of a second material different from the first material, 
the first material having greater electrical conductivity than that of the second material, and 
the second material having greater mechanical strength than that of the first material.
13. The connector according to claim 3, wherein 
the insulation housing has a first side and a second side opposite each other in a longitudinal direction thereof, 
the first side of the insulation housing is formed with an insertion slot, and 
the elastic contact arms of the pair of conductive terminals are received in the insertion slot for electrically connecting with the conductor inserted therein.
14. The connector according to claim 13, wherein 
the insulation partition member has a cross-section of an isosceles trapezoid in a longitudinal direction thereof, 
the isosceles trapezoid having a first bottom side close to the second side of the insulation housing and 
a second bottom side away from the second side of the insulation housing, the second bottom side having a length greater than that of the first bottom side.
15. The connector according to claim 13, wherein 
the elastic contact arm includes 
a row of comb-shaped elastic arms with an end portion of each elastic arm bent outwardly, 
a limiting hole corresponding to the end portion of the elastic arm is formed in a side wall at each side of the insertion slot of the housing with the end portion of the elastic arm inserted therein.
16. The connector according to claim 4, wherein 
each conductive terminal further includes 
a welding portion connected to a lower side of the U-shaped fixing portion, 
the welding portion being exposed from a bottom portion of the insulation housing so as to be welded onto a circuit board, 
a plurality of arc-shaped grooves are formed in an arc-shaped bottom wall of the U- shaped fixing portion of each conductive terminal.
17. The connector according to claim 3, wherein 
the insulation housing includes 
a columnar protrusion protruding from a bottom portion thereof to be inserted into a positioning hole in a circuit board.
18. A conductive terminal module, comprising: 
a conductive terminal comprising 
a substantially U-shaped bent fixing portion and 
an elastic contact arm extending from the fixing portion; and 
a pressing member comprising 
a substantially U-shaped bent holding portion and 
a support arm extending from the holding portion, 
the pressing member is fit within the U-shaped bent fixing portion of the conductive terminal by the holding portion, and 
at least a portion of the support arm is abutted against the elastic contact arm.
19. The conductive terminal module according to claim 18, wherein 
the fixing portion includes a first wall and a second wall, 
the elastic contact arm extending from the second wall.
20. The conductive terminal module according to claim 19, wherein 
the holding portion of the pressing member includes 
a first side wall and a second side wall, 
the first side wall abutted against the first wall of the conductive terminal, and 
the second side wall abutted against the second wall of the conductive terminal, 
the support arm extending from the first side wall.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over John.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831